Citation Nr: 1342415	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-36 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for tremors, to include as secondary to service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1973 to December 1975 and from August 1979 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims.  

The Board notes that The United States Court of Appeals for Veterans Claims (the Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the medical evidence of record demonstrates that the Veteran has been diagnosed with PTSD, depression, anxiety, and rule out bipolar disorder with psychosis.  The Veteran has already claimed entitlement to service connection for depression which was denied in a February 2010 rating decision.  The Veteran did not appeal that rating decision and the decision is therefore final.  Notably, in that rating decision, the RO did not consider any other acquired psychiatric disorder besides depression in denying the claim.  As such, pursuant to Clemons, the Board has expanded the Veteran's PTSD claim to include all other acquired psychiatric disorders other than depression.

Additionally, the Veteran was afforded a hearing before RO personnel in June 2011. A transcript of this proceeding has been associated with the claims file.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection for an acquired psychiatric disorder other than depression

The Veteran contends that he has PTSD due to multiple in-service stressors.  First, he stated that in 1975, he received a shot in his buttocks which caused him to become ill.  See the June 2011 RO hearing transcript, pgs. 2-3.  He reported that he was thereafter treated at a field hospital for two and a half weeks.  Id.  Although he indicated that the field hospital was "Camp Red Pile" at the June 2011 RO hearing, it appears he intended to indicate treatment at Camp Red Cloud as this hospital is in Korea and his personnel records verify that he was stationed in Korea during that period.  Next, he contends that on one occasion when he was "shot up" during service in the demilitarized zone (DMZ) in Korea, he refused to supply weapons or ammunition to a superior officer because he did not have proper identification.  See, e.g., a statement from the Veteran dated November 2010.  Additionally, in a statement submitted in December 2008, the Veteran contended that during POW training at Fort Ord in California in 1974 and 1975, he was an instructor for recruits, and that combat training included breaking arms, legs, and fingers and being electrically shocked as well as other stressful incidents.  The Veteran also reported in the December 2008 statement that during training at Fort Ord in March or April 1974, one recruit was accidentally killed when training with firearms.  He does not remember the recruit's name.  The Veteran further reported in an August 2010 statement that in 1974 during training at Fort Ord, there was an explosion in a training area on the blank fire and movement course which injured a soldier.  He has not listed a more specific timeframe for this particular stressor.  

The Veteran's claimed stressors have not been submitted to the United States Army and Joint Services Records Research Center (JSRRC) [formerly the United States Armed Service Center for Unit Records Research (CURR)] by the RO.  However, the Board finds that his stressor regarding a recruit being accidentally killed during training at Fort Ord in March or April 1974 is of sufficient detail to warrant an attempted verification.  Therefore, the Board finds that a remand is necessary in order to attempt verification of the reported stressor.  Further, if the stressor claimed by the Veteran is verified, a VA examination should be scheduled in order to ascertain whether the Veteran's claimed PTSD is a result of a verified in-service stressor.  The Board further notes that a service treatment record dated in December 1975 verifies that he received a shot for strep throat in which caused him pain for 7 days.  The record is unclear as to whether hospitalization records from receiving this shot are associated with the Veteran's claims folder.  As such, these records should be obtained on remand following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  Additionally, a medical opinion should also be obtained as to whether the Veteran has an acquired psychiatric disorder, to include PTSD, related to this incident.

Service connection for sleep apnea and tremors

The Veteran contends that he experienced difficulty sleeping during service which caused his current sleep apnea.  See the June 2011 RO hearing, page 6.  He further contends that he had pain and numbness in his upper extremities during service following a bilateral fracture of his ankles which caused his current tremors.  Id. at page 7.

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the current medical evidence of record documents diagnosis of sleep apnea.  See, e.g., VA treatment records dated November 2007 and May 2013.  The current medical evidence also documents diagnosis of essential tremors/neuropathy of the hands.  See, e.g., a VA treatment record dated July 2011.    

The Board observes that the Veteran's service treatment records are absent complaints of or treatment for sleep apnea or tremors related to a neurological disability.  However, the Board notes that the Veteran is competent to attest to experiencing difficulty sleeping and tremors during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of difficulty sleeping during service and experiencing tremors following an injury to his ankles.  Moreover, in support of his claim, the Veteran submitted a lay statement from F.D. who served with the Veteran at Ford Ord in California in June 1974.  F.D. notably reported that the Veteran had "a bad snoring problem."  The Veteran also submitted a lay statement from J.T. who also served with the Veteran at Fort Ord.  He also noted the Veteran's snoring during service.  Additionally, the Veteran's service treatment records document his ankle fracture in March 1980 and the Board further notes that he is currently service-connected for the right ankle fracture residuals.  The Board therefore has no reason to doubt that the Veteran experienced difficulty sleeping and tremors during service, and finds him credible with regard to this contention.

Furthermore, the Veteran contends that his current sleep apnea and tremors are related to his military service.  He has further contended that he has continued to experience sleeping difficulty and pain and numbness in his extremities since then. 

On this evidence, the Board finds that there is evidence of a current sleep apnea and tremors disabilities, in-service sleeping difficulty and neurological symptoms, and evidence of a connection between these disabilities and military service.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current sleep apnea and tremors and his service is warranted. 

The Board also recognizes that service connection is in effect for a right ankle disability.  The Veteran has testified that he believes his tremors disability is also related to his service-connected right ankle disability.  See, e.g., the Veteran's claim for VA benefits dated July 2008.  The Board therefore finds that a medical opinion as to a relationship between the Veteran's tremors and his service-connected right ankle disability must also be obtained to clarify this issue.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

Regardless of whether or not the Veteran responds, request any hospitalization records from Camp Red Cloud, Korea, pertaining to in-patient treatment the Veteran received from a shot he was given in 1975.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Review the file and prepare a summary of the Veteran's claimed stressors, to include the Veteran's report that a recruit was accidentally killed when training with firearms in March or April 1974 during training at Fort Ord in California.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents deemed to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressors.

3. After the above development has been completed, schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of his current acquired psychiatric disorder/s.  The claims file, and any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.    

Based on the review and examination, the examiner is asked to render an opinion as to the following: 

a. Diagnose PTSD or rule it out as a diagnosis.  

b. If it is determined that the Veteran has PTSD, state whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's PTSD is a result of any verified in-service stressors, to include his training of recruits at Fort Ord and his treatment for receiving a shot for strep throat in 1975.  

c. Determine whether the Veteran suffers from any other psychiatric disorders and if so whether it is at least as likely as not (i.e. probability of 50 percent or greater) that they are related to his military service, to include his training of recruits at Fort Ord and his treatment for receiving a shot for strep throat in 1975 as well as any other verified stressors.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4. Schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his current sleep apnea and tremors.  The claims file, and any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is related to his active military service, to include his credible report of difficulty sleeping and snoring in service.

b. Identify where the Veteran experiences tremors/neuropathy.

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's tremors are related to his active military service, to include treatment for a right ankle fracture in March 1980.

d. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's tremors are either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected right ankle disability.  If the examiner finds that the tremors are aggravated by the service-connected right ankle disability, then he/she should quantify the degree of aggravation, if possible.  Furthermore, if aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's tremors found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right ankle disability.  
      
The examiner is asked to provide the underlying reasons for any opinion expressed, considering the Veteran's credible report of symptoms associated with sleep apnea and tremors since discharge from service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

